Registration No. 333-44176 File No. 811-10071 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No ¨ Post-Effective Amendment No. 26 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 26 x OPPENHEIMER DISCOVERY MID CAP GROWTH FUND (Exact Name of Registrant as Specified in Charter) 6803 South Tucson Way, Centennial, Colorado 80112-3924 (Address of Principal Executive Offices) (Zip Code) (303) 768-3200 (Registrant’s Telephone Number, including Area Code) Arthur S. Gabinet, Esq. OFI Global Asset Management, Inc. 225 Liberty Street, New York, New York 10281-1008 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): x immediately upon filing pursuant to paragraph (b) ¨ on pursuant to paragraph (b) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on pursuant to paragraph (a)(1) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ on pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: ¨ this post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all the requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York and State of New York on the 12 th day of March 2015. OPPENHEIMER DISCOVERY MID CAP GROWTH FUND By: Arthur P. Steinmetz * Arthur P. Steinmetz President and Principal Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities on the dates indicated: Signatures Title Date Brian F. Wruble* Chairman of the March 12, 2015 Brian F. Wruble Board of Trustees Arthur P. Steinmetz* President and March 12, 2015 Arthur P. Steinmetz Principal Executive Officer Brian W. Wixted* Treasurer, Principal March 12, 2015 Brian W. Wixted Financial & Accounting Officer David K. Downes* Trustee March 12, 2015 David K. Downes Matthew P. Fink* Trustee March 12, 2015 Matthew P. Fink Edmund P. Giambastiani, Jr.* Trustee March 12, 2015 Edmund P. Giambastiani, Jr. William F. Glavin, Jr.* Trustee March 12, 2015 William F. Glavin, Jr. Elizabeth Krentzman* Trustee March 12, 2015 Elizabeth Krentzman Mary F. Miller* Trustee March 12, 2015 Mary F. Miller Joel W. Motley* Trustee March 12, 2015 Joel W. Motley Joanne Pace* Trustee March 12, 2015 Joanne Pace Daniel Vandivort* Trustee March 12, 2015 Daniel Vandivort Peter I. Wold* Trustee March 12, 2015 Peter I. Wold *By: /s/ Mitchell J. Lindauer Mitchell J. Lindauer, Attorney-in-Fact EXHIBIT INDEX Exhibit No. Description Ex-101.INS XBRL Instance Document Ex-101.SCH XBRL Taxonomy Extension Schema Document Ex-101.CAL XBRL Taxonomy Extension Calculation Linkbase Document Ex-101.DEF XBRL Taxonomy Extension Definition Linkbase Ex-101.LAB XBRL Taxonomy Extension Labels Linkbase Ex-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document
